Title: To Thomas Jefferson from Pierre Chouteau, 12 October 1804
From: Chouteau, Pierre
To: Jefferson, Thomas


               
                  
                     Monsieur
                  
                  St. Louis le 12. 8bre. 1804
               
               J’ay seulement l’honneur de vous donner avis de mon arrivée a St. Louis qui a été le 3, de ce mois, avec les Ozages—Jouissant Tous  d’une parfaitte santé. Il ne nous est rien arrivé d’extraordinaire pendant le cours de notre voyage qui a été, sous tous les rapports, des plus heureux.
               Je me dispose dans ce moment de rendre les Ozages a leur village, je suis persuadé que le souvenir des bienfaits sans nombre qu’ils ont reçu du gouvernement et géneralement dans les états Unis, ne seffacera jamais de leurs memoires et qu’ils en transmetteront la rélation jusqu’à  leur posterité la plus reculée, ainsi que de l’importance pour eux a être ponctuels a remplir le traitté passé entre les Etats Unis et la nation Ozages.
               
               Des troubles survenus dernierement entre ce district et la nation Sakes, m’empechent pour le moment de vous rendre un compte général de mon Voyage J’aurai l’honneur de vous l’envoyer par le premier Courier
               Soyez persuadé, monsieur, que mon plus grand desir est de remplir avec exactitude les devoirs de ma mission etant assuré que c’est le plus sur moyen de me conserver votre estime
               J’ay l’honneur dêtre avec le profond respect Monsieur  Votre tres heumble et trés obeissant serviteur
               
                  
                     Pre. Chouteau
                  
               
             
          Editors’ Translation
               
                  
                     Sir,
                     St. Louis, 12 Oct. 1804
                  
                  This is simply to inform you of my arrival in St. Louis on the 3d of this month, with all the Osages in perfect health. Nothing exceptional happened during our trip, which was favorable in all ways.
                  I am about to return the Osages to their village. I am sure they will never forget the memory of the innumerable benefits they received from the government and, generally, from the United States. They will transmit the account to their furthest posterity, along with the importance of being scrupulous in respecting the agreement between the United States and the Osage nation.
                  Troubles which have arisen recently between this region and the Sac nation prevent me from giving you a general account of my trip right now, but I shall have the honor of sending it with the first courier.
                  Be assured, Sir, that my primary goal is to fulfill all the responsibilities of my mission, knowing that this is the surest way to preserve your esteem.
                  With deepest respect, Sir, I have the honor of being your very humble and obedient servant.
                  
                     
                        Pre. Chouteau
                     
                  
               
            